Citation Nr: 1034673	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although this matter has been certified for review of the issue 
as entitlement to service connection for PTSD, the record 
indicates that the Veteran has other psychiatric diagnoses.  The 
Board has therefore recharacterized the issue as noted on the 
title page of this decision and remand.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

The Veteran presented testimony before the undersigned Veterans 
Law Judge in May 2010, and before a decision review officer (DRO) 
in December 2007.  Transcripts of those hearings are associated 
with the Veteran's claim folder.

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder, 
claimed as a nervous condition and posttraumatic stress neurosis, 
was denied by rating decision in July 1982, and the Veteran did 
not appeal.  In an unappealed April 2005 rating decision, the RO 
declined to a claim to reopen. 

2.  Evidence received since April 2005 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied reopening a claim 
of service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence added to the record since April 2005 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claim for a "nervous condition," 
identified as posttraumatic stress neurosis and depression, was 
denied by a rating decision in July 1982.  He did not appeal, and 
the decision became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In an April 2005 rating 
decision, the RO denied a claim to reopen.  Consequently, the 
Veteran's claim for service connection for a psychiatric 
disability can only be reopened if new and material evidence has 
been submitted since the last prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence of record at the time of the July 1982 decision 
consisted of the report of a VA psychiatric examination conducted 
in June 1982, in which the Veteran was diagnosed with ethanol and 
marijuana abuse, rule out dysthymic disorder manifested by 
depressed mood and anxiety, and rule out dependent personality 
disorder.  The RO determined that the Veteran did not have PTSD 
or any compensable psychiatric disorder, and service connection 
was denied.  Additional evidence of record in April 2005 included 
VA treatment records dated from June to July 2004.  

Relevant evidence that has been associated with the claims folder 
since the April 2005 rating decision includes VA treatment 
records dated between March 2005 and October 2007, which indicate 
that the Veteran has on some occasions been assessed as having 
PTSD and depression, as well as other psychiatric disorders.  The 
evidence also includes the transcripts of two hearings in which 
the Veteran described his in-service stressors, and a prior Board 
decision pertaining to another individual's claim in which it was 
determined that the unit to which the Veteran was assigned in 
Vietnam came under mortar attack in April and October 1968.  

The Veteran's claim was previously denied because there was no 
evidence that any mental disorder had been diagnosed.  The newly 
received evidence indicates that he has been provisionally 
diagnosed as having PTSD and depression.  Therefore, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, constitutes new evidence that is material 
to the Veteran's claim, and raises a reasonable possibility of 
substantiating his claim.  As evidence that is both new and 
material has been received, the claim for service connection for 
a psychiatric disorder is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened; to 
that extent only, the appeal is granted.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for a 
psychiatric disorder, to include PTSD, which he contends results 
from his experiences in service.  Specifically he reports that, 
he was assigned to convoy duties in which he came under sniper 
fire.  He also reports that his unit periodically came under 
mortar attack.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Since this matter was last considered by the RO, there have been 
significant changes in the applicable law.  As noted above, the 
Board is remanding this appeal for consideration of the expanded 
claim of service connection for an acquired psychiatric disorder, 
due to Clemons. 


The RO denied the claim based upon the lack of substantiation for 
the Veteran's claimed stressors.  However, regulations were 
recently amended to include that if a stressor claimed by a 
Veteran is related to fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "Fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 38 
C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

The Veteran's Form DD 214 establishes that he worked as a wheel 
and tractor operator, and service personnel records indicate that 
he served with the 36th Engineering Battalion in Vietnam between 
March 1968 and April 1969.  His personnel file documents his 
participation in the Tet Offensive.  The Board finds that his 
description of his experiences in service is consistent with the 
duties of his occupation, and his statements regarding mortar and 
sniper attacks are credible.  In addition, the claims file 
contains VA treatment records which indicate that he has been 
inconsistently assessed as having PTSD and depression, as well as 
other psychological disorders.  A remand is therefore required to 
afford the Veteran a VA examination to determine whether he meets 
the criteria for PTSD, whether his claimed stressor is adequate 
to support such a diagnosis or whether he has an acquired 
psychiatric disorder that is otherwise related to service.  
38 C.F.R. § 3.159 (c)(4).  


Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA psychiatric 
examination to determine the current 
nature and likely etiology of his claimed 
psychiatric disorder.  The claims 
folder should be made available to 
the examiner for review.  Based on the 
examination and review of the record, the 
examiner should answer the following:

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the stressors claimed by the Veteran (to 
include mortar and sniper attacks) was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the confirmed in-service stressor 
sufficient to produce PTSD.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
condition is related to the Veteran's 
service. 

A rationale should be provided for 
any opinion expressed.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


